  Case: 4:20-cv-01932-RLW Doc. #: 7 Filed: 03/02/21 Page: 1 of 2 PageID #: 18



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )         No. 4:20-CV-1932-RLW
                                                 )
 ATT, et al.,                                    )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. ECF No. 6. As discussed in the Memorandum and Order issued January 26, 2021, plaintiff

has accumulated more than three "strikes" pursuant to 28 U.S.C. § 1915(g), and he does not qualify

for the imminent danger exception. ECF No. 2. Further, plaintiff has engaged in the practice of

repeatedly filing meritless lawsuits in this Court. Since September 2020, plaintiff has filed over

one-hundred-thirty (130) lawsuits in this Court, which is rui abuse of the judicial process. As of

this date, over twenty (20) of his lawsuits have been dismissed as frivolous, malicious and/or for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). Finally, it is not apparent that plaintiff

now seeks appellate review of any issue that is not frivolous. See Coppedge v. United States, 369

U.S. 438, 445 (1962). As a result, for the above stated reasons, the Court finds that an appeal of

this matter may not be taken in good faith and plaintiffs motion to proceed in forma pauper is on

appeal will be denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal [ECF No. 6] is DENIED.
  Case: 4:20-cv-01932-RLW Doc. #: 7 Filed: 03/02/21 Page: 2 of 2 PageID #: 19



        IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal. Plaintiff is instructed

to make his remittance payable to "Clerk, United States District Court," and to include upon it: (1)

his name; (2) his prison identification number; (3) the case number; and (4) that the remittance is

for the appeal of the instant action.

        IT IS FINALLY ORDERED that plaintiff shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

         Dated thi~ay of March, 2021.




                                                     UNITED STATES DISTRICT JUDGE




                                                     2
